Judgment, Supreme Court, New York County (Charles H. Solomon, J., at dismissal motion; Marcy L. Kahn, J., at jury trial and sentence), rendered September 29, 2008, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of SVs years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s pattern of conduct warrants the inferences that, acting with the intent that a drug sale occur, he intentionally aided the seller (see *558Penal Law § 20.00), and that he did so to benefit himself and not merely as a favor to the buyer (see People v Rose, 58 AD3d 544 [2009], lv denied 12 NY3d 859 [2009]).
The evidence before the grand jury did not warrant an instruction on the agency defense.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Catterson, Renwick and DeGrasse, JJ.